NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOIS GOODMAN, an individual,                    No.    18-55586

                Plaintiff-Appellant,            D.C. No.
                                                2:13-cv-05959-JAK-MAN
 v.

YULAI WANG, individually and in his             MEMORANDUM*
official capacity as an employee of the Los
Angeles County Coroner's Office,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                     Argued and Submitted October 17, 2019
                                 Pasadena, CA

Before: NGUYEN and OWENS, Circuit Judges, and VITALIANO,** District
Judge.
      On remand following our decision in Goodman v. City of Los Angeles Police

Dep’t et al., 708 F. App’x 888 (9th Cir. 2017), appellant Lois Goodman proceeded

to trial against Dr. Yulai Wang, a Los Angeles County medical examiner, on her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.

                                          1
surviving claim that Dr. Wang’s erroneous autopsy findings that her husband’s

death was a homicide had intentionally or recklessly caused her injury because

they had resulted in her unlawful arrest, extradition and prosecution for that crime.

A jury found for Dr. Wang. Goodman timely appealed, invoking our jurisdiction

under 28 U.S.C. § 1291. We affirm.

      Goodman’s appeal focuses, principally, on evidentiary rulings made by the

district court precluding the admission of evidence relating to DNA samples

collected in the course of the police investigation into the death of her husband,

which she sought to admit to support her claim that Dr. Wang’s autopsy findings

were falsified. Assuming, as we do, that the evidence proffered by Goodman and

excluded by the district court satisfied the test of relevance under Federal Rule of

Evidence 401, the issue presented is whether the district court’s determination to

exclude that evidence abused the discretion accorded it by Rule 403 to weigh the

probative value of the evidence against its prejudicial impact. We are mindful that,

absent abuse of discretion, a district court’s evidentiary rulings should not be

disturbed on appeal. McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th

Cir. 2003), as amended on denial of reh’g and reh’g en banc (June 17, 2003).

      We first review Goodman’s broad challenge to the district court’s exclusion

of evidence relating to DNA collection and analysis. As it is undisputed that the

proffered DNA evidence was unavailable until after Dr. Wang issued the autopsy


                                          2
findings which are the subject of Goodman’s claim, it was not an abuse of

discretion for the district court to exclude it. Balanced against its limited probative

value, the finding by the district court that the admission of such evidence would

have been confusing to the jury, and would have needlessly prolonged the trial was

not error.

      Nor did the district court abuse its discretion in excluding certain exhibits

and testimony proffered by Goodman regarding the National Association of

Medical Examiners (“NAME”) standards for the conduct of forensic medical

examinations and the content of autopsy reports. The record makes clear that the

district court admitted other evidence proffered by Goodman to the same effect,

including relevant excerpts from the NAME standards Goodman sought to

introduce in their entirety. These rulings were well within the bounds of the

district court’s authority under Rule 403.1

      We also find that the district court did not abuse its discretion in sustaining

objections to certain lines of inquiry during Goodman’s examination of Dr. Wang

and his expert, Dr. Marcella Fierro. Goodman was given a sufficient opportunity


1
  Goodman tries to bolster her arguments on this point by contriving a law of the
case theory based on our 2017 memorandum disposition remanding her case
against Dr. Wang for trial which makes reference to consideration of NAME
standards. That argument is meritless. See Thomas v. Bible, 983 F.2d 152, 154
(9th Cir. 1993).



                                           3
to examine each witness as to Dr. Wang’s findings, the expert’s opinion, and their

respective credentials in their relevant field of expertise.

      Also unavailing is Goodman’s contention that the limits on the duration of

trial imposed by the district court were overly restrictive, warranting a new trial.

Though “[r]igid and inflexible” time limits are “generally disfavored,” a district

court is empowered “to impose reasonable time limits on a trial.” Amarel v.

Connell, 102 F.3d 1494, 1513 (9th Cir. 1996), as amended (Jan. 15, 1997). The

time limits set by the district court were imposed after pre-trial consultation with

the parties and supplemented by an additional hour to each side for closing

argument. Other than in connection with her attempt to introduce DNA evidence

excluded by the district court on other grounds, there is no indication in the record

that Goodman sought at any point during trial additional time, much less that any

such request was denied. The time limitations imposed by the district court, rather

than rigid or inflexible, “when viewed in the context of the entire trial, were

reasonable.” Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500,

1508 (9th Cir. 1995).

      AFFIRMED.




                                           4